             Case 1:21-cv-01785-AT Document 6 Filed 03/19/21 Page 1 of 3




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)                                          3/19/2021
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391

Brian Igel (BI 4574)
bigel@bilawfirm.com
BELLIZIO + IGEL PLLC
One Grand Central Place
305 Madison Avenue, 40th Floor
New York, New York 10165
Telephone:     (212)873-0250
Facsimile:     (646)395-1585
Attorneys for Plaintiff
Off-White LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 OFF-WHITE LLC,
                                                             21-cv-1785 (AT)
 Plaintiff

 v.
                                                         UNSEALING ORDER
 ABBYFASHION     STORE,   ALIBANG   STORE,
 ASTCASE STORE, BEIJING VLEAP TECHNOLOGY
 CO., LTD., BOBOANER, CHANGSHA DAHUAN
 ELECTRONIC     TECHNOLOGY     CO.,   LTD.,
 CHANGZHOU FLEXI ELECTRONIC CO., LTD.,
 DISENY STORE, DONGGUAN BEST CRAFTS CO.,
 LTD., DONGGUAN CHENGYUAN INDUSTRY
 INVESTMENT      CO.,   LTD.,   DONGGUAN
 HUANGJIANG     JINLIANGTANG    HARDWARE
 FACTORY, DONGGUAN LINKAIZ CRAFTS & GIFTS
 CO., LTD., ESRA STICKERS , FIREBIRD GIFTS
        Case 1:21-cv-01785-AT Document 6 Filed 03/19/21 Page 2 of 3




(DONGGUAN) CO., LTD., GENTLENESS STORE,
GUANGZHOU FINCH GARMENTS CO., LTD.,
GUANGZHOU U-MEKING TRADING CO., LTD.,
GUANGZHOU WEIJIE RIBBON CO., LTD.,
GUANGZHOU XIN HO YI CRAFTS LIMITED,
HAINING     LONGNA     TEXTILE    CO., LTD.,
HANGZHOU LIN'AN ORIGIN TRADING CO., LTD.,
HUI52028    STORE,   LOVE    HEALTH    LOVE
YOURSELF, NANJING RARLON PET PRODUCTS
CO., LTD., OLIVIA'S ACCESSORIES , SHENZHEN
CHUANGXINGMING TECHNOLOGY LIMITED,
SHENZHEN DEFAN TECHNOLOGY CO., LTD.,
SHENZHEN DINGTU ELECTRONIC TECHNOLOGY
CO., LTD., SHENZHEN MANHUI TECHNOLOGY
CO., LTD., SHENZHEN SHANEN ELECTRONIC
COMMERCE CO., LTD., SHENZHEN SHENGYUAN
TECHNOLOGY        CO.,    LTD.,    SHENZHEN
SHENGZERONGXIN        TRADING     CO., LTD.,
SHENZHEN SPEED TREND TECHNOLOGY CO.,
LTD.,    SHENZHEN      YINO     INFORMATION
TECHNOLOGY CO., LTD., SHOP5056237 STORE,
SHOP5066383 STORE, SHOP5134031 STORE,
SHOP5361044 STORE, SHOP5781767 STORE,
SHOP5795644 STORE, SHOP5831326 STORE,
SHOP5870398 STORE, SHOP910331278 STORE,
SHOP910605011 STORE, SHOP910926020 STORE,
SHOP911100018 STORE, SHOP911115068 STORE,
SHOP911167001 STORE, SHOP911188155 STORE,
SHOP911192222 STORE, SHOP911195003 STORE,
SHOP911234034 STORE, SHOP911258359 STORE,
SHOP911259388 STORE, SHOP911264193 STORE,
SHOP911267085 STORE, SHOP911300207 STORE,
SHOP911342022 STORE, SHOP911375214 STORE,
SHOP911422093 STORE, SHOP911425145 STORE,
TAOTAOKU STORE, TOLLER BAG STORE, WOZIK
STORE, XT02 STORE, YANG R STORE, YIWU CUDA
IMPORT AND EXPORT CO., LTD., YIWU MAY STAR
INTERNATIONAL TRADING CO., LTD., YIWU
MIANYU E-COMMERCE FIRM, YIWU WU TAI
BELT CO., LTD., YIWU YINGYU IMPORT &
EXPORT CO., LTD., YUNFOOK OFFICIAL, YUYAO
NICO ELECTRONICS FACTORY AND ZHENGZHOU
YMEI PET PRODUCTS CO., LTD.,

Defendants
           Case 1:21-cv-01785-AT Document 6 Filed 03/19/21 Page 3 of 3




       WHEREAS the Court orders that this Action be unsealed and Records Management upload

all documents filed to date on the Electronic Case Filing system.



SO ORDERED.

Dated: March 19, 2021 at 5:00 p.m.
       New York, New York




                                                1
